Pratt, J.
The principle of contribution between co-sureties cannot be successfully disputed, but it is not involved in this case.
The testimony shows that the defendant agreed with the Rhine-beck Bank, that in case they failed to collect sums loaned from the plaintiff or his principal, the defendant would be responsible to the bank. That made defendant a surety for plaintiff. Defendant’s responsibility was not to take effect except in event of a contingency that has not occurred. When the bank made the collection from plaintiff, the defendant’s obligation was discharged and at an end.
There can be no question that defendant had the right to limit his responsibility to that contingency, and having done so, it cannot be extended to another state of facts.
It follows that the judgment must be affirmed with costs.

Judgment affirmed.